FILED
                              NOT FOR PUBLICATION
                                                                        NOV 09 2017
                   UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


SHANNON BREWER,                               No.   16-35652

             Plaintiff-Appellant,             D.C. No. 3:15-cv-05703-JCC
                                              Western District of Washington,
 v.                                           Tacoma

NANCY A. BERRYHILL, Acting
Commissioner Social Security,                 ORDER

             Defendant-Appellee.


Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges

      Plaintiff-Appellant’s unopposed motion to remand for consideration of new

evidence [Doc. # 31] is GRANTED. This appeal is REMANDED for further

administrative proceedings.